IN THE COURT OF APPEALS OF TENNESSEE
                       AT NASHVILLE

TERRI ANN ADAMS,                 )
                                 )      Appeal No.
      Plaintiff/Appellant,       )      M1999-02664-COA-R3-CV
                                 )
vs.                              )
                                 )      Cheatham Chancery
WILLIAM DAVID COOPER             )      No. 8485

      Defendant/Appellee
                                 )
                                 )         FILED
                APPEAL FROM THE CHANCERY COURT 29, 2000
                                          February
                     OF CHEATHAM COUNTY
                                          Cecil Crowson, Jr.
                                         Appellate Court Clerk
          THE HONORABLE ROBERT E. BURCH PRESIDING


JENNIFER DAVIS ROBERTS
106 CENTER AVENUE
P.O. BOX 944
DICKSON, TENNESSEE 37055

ATTORNEY FOR PLAINTIFF/APPELLANT



ROBERT L. PERRY, Jr.
102 FREY STREET
P.O. BOX 82
ASHLAND CITY, TENNESSEE 37015

ATTORNEY FOR DEFENDANT/APPELLEE


                      VACATED AND REMANDED

                                 PATRICIA J. COTTRELL, JUDGE

CONCURS:
CANTRELL, P. J.

CONCURS IN SEPARATE OPINION:
KOCH, J.
                                 OPINION

      This case involves a dispute over custody between parents who never

married. In January 1997, the trial court herein awarded custody of the

couple’s two children to Terri Ann Adams (“Mother”), who was then living in

Florida with the children. Mother, Father and the children had lived in

Tennessee prior to the couple’s separation and at the time of the initial

requests for custody. Mother was awarded custody “so long as she obeys

court ordered visitation.” On one occasion, Mother did not obey court ordered

visitation, and William David Cooper (“Father”) filed a petition for contempt

and for a change of custody in the Tennessee trial court which had made the

original custody award. By the time of the hearing on the change of custody,

Father had also moved from Tennessee. Nonetheless, the parties and the trial

court proceeded with the contempt and change of custody hearing, after which

the court changed custody from Mother to Father based solely on the one

violation. Mother has appealed the change of custody. Because we find that

Tennessee no longer had jurisdiction over the custody of these children, we

vacate the trial court’s order awarding custody to Father, thus reinstating the

original award of custody to Mother which was entered with a proper

jurisdictional foundation.

                                        I.

      The parties lived together for five years but never married. They had

two children, the first born in 1990 and the second born in 1993. The parties

were living in Tennessee in November 1995 when Mother moved from the

parties’ home and she filed a petition for custody in the appropriate Tennessee

trial court. Father filed an answer, seeking legitimation of the children and

asking for physical custody. In February 1996, the Tennessee trial court

legitimated the children, and by agreed order placed custody with Mother and

set child support and visitation pending a final hearing.

      At some point, Mother obtained an order of protection against Father.


                                        2
Shortly after the temporary custody award, Mother reported that Father had

violated the order of protection. While Father was in jail for the alleged

violation in February 1996, Mother moved with the children to Florida. Father

remained in Tennessee. In March of 1996, Father filed a petition for contempt

on the basis that Mother’s move destroyed his visitation with the children. He

also requested that custody be awarded to him in the final order or that Mother

be required to return the children to Tennessee for visitation. In April of 1996,

Mother responded to Father’s petition, stating she moved to Florida because of

Father’s violence and threats toward her.

       A hearing was held in October 1996 on the issues of custody, support

and visitation as well as on Father’s petition for contempt. The court issued

an order placing “temporary custody” with Mother in November 1996. In

January 1997, the court issued a Memorandum Opinion and Order in which

the court found that Father had been “violent toward [Mother] on several

occasions” and that Mother was “bitter and vindictive” toward Father.

Regarding the reason for Mother’s move, her fear of Father, the court was

unpersuaded by Mother’s reasons and believed less drastic means than a move

to Florida could have protected Mother. Consequently, the Court found

Mother in contempt for moving the children to Florida and fined her $1,100,

$50 for each weekend visitation Father missed with the children.1 In addition,

Mother was required to post a bond for transportation costs for the children so

that they could visit Father.

       On the issue of custody, the court placed custody with Mother, finding

such award to be in the best interests of the children. The court attempted to

condition the award on Mother’s compliance with court ordered visitation,

stating:

       Given the facts of this case, the Court is of the opinion that it
       would be in the best interests of the children that they be in the
       custody of their mother. In spite of Plaintiff’s obvious disregard
       of the visitation orders of this Court, the facts establish that she

  1
   Mother filed a timely Notice of Appeal of the contempt finding in February 1997, but never
perfected the appeal.
                                             3
       has been the parent who has been primarily engaged in caring for
       the children. The sole factor against her is her move from the
       state for reasons which the Court does not accept as justified. . . .
       Custody of the minor children of the parties is awarded to
       Plaintiff so long as she obeys the orders of this Court with respect
       to visitation. . . . Plaintiff should be advised, however, that her
       award of custody is on “shaky ground” and that any action of hers
       in the future to frustrate visitation may result in her losing
       custody of these two children. The Court simply cannot
       discharge its duties to the children in this case if the custodial
       parent will not follow its orders. . . . The Plaintiff is admonished,
       however, that a reoccurrence of flouting the Court’s orders
       WILL result in her incarceration. (emphasis in original).


       Despite the court’s stern warning, Mother did not send the children to

Tennessee for their next visit, which was scheduled for their spring break in

March of 1997. On May 2, 1997, Father filed a petition for contempt because

of the missed visit and again asked for custody of the children. He also asked

for a reduction in his child support obligation. On October 22, 1997, Mother

filed a counterpetition for contempt against Father for his failure to pay child

support. In that pleading, Mother also alleged that Father had moved to

Illinois, making transportation of the children for visitation more difficult.

Father answered Mother’s counterpetition by alleging his income had

decreased making him unable to pay his child support obligation. He admitted

he had moved to Metropolis, Illinois.2

       When the hearing on the contempt petitions was finally held in February

1998,3 Father testified that he was unemployed after quitting his job. He had
moved from Tennessee and was currently residing in Illinois. He had taken a

lower paying job when he moved, but had been unemployed for the two

months prior to the hearing. He admitted that he was in arrears in his child

support obligation and that he had borrowed money from his mother to pay his

own living expenses, but not to pay child support.

       Father testified that when he called Mother prior to the spring break


   2
    The date of Father’s move is unclear. The record reflects that Father was still living in
Tennessee in early 1997, but the petition filed by Mother in October of 1997 and the response
thereto by Father clearly establish that Father had moved from Tennessee.
   3
     No transcript of this hearing was filed, but a Statement of the Evidence, approved by the
trial court, is included in the record. See Tenn. R. App. P. 24(c).
                                              4
visitation in question, Mother told him that she could not afford to send the

children to Tennessee and that she did not have to abide by the court’s orders

because those orders were on appeal. He also testified that his summer

visitation with the children had taken place because he asked the court for

some of the money on deposit to pay for transportation.

          Mother stated that prior to the spring break she did not have the money

to send the children to Tennessee and notified Father to that effect. It was her

understanding that if she was unable to pay for transportation for visitation,

the money held by the court could be used, but she did not know how to access

that money. She further stated that it was her belief, based on an explanation

provided by her attorney, that because of her appeal the proceedings were

frozen.4 She later discovered this information was incorrect, fired that

attorney, and hired a new one.

          Mother also testified that she brought the children to Father earlier than

required for his visitation at Christmas. Father refused to return the children

earlier, although Mother asserted they had agreed to this shifting of the

visitation schedule. The result was that Father had the children longer at

Christmas than was required by the court’s order. Mother felt that this

additional time made up for the missed spring break. Mother testified that she

was strictly complying with the court’s orders, except for the missed spring

break, but that she could not afford transportation costs, particularly because

Father was $3,508.71 in arrears in his child support.

          In its order entered February 24, 1998, the trial court found Father in

willful contempt of the court’s previous order establishing child support and

set his arrearage at $3,508.71, but did not impose sanctions for Father’s

contempt. The court further found Father to be voluntarily unemployed and,

therefore, denied Father’s requested reduction in child support.

          With regard to the issue on appeal, the trial court changed custody to

      4
       On cross-examination, when confronted with a tape recording of her telephone
conversation with Father, Mother testified that, in fact, she had stated that she did not care what
the judge said about visitation.
                                                5
Father and ordered Mother to pay child support. In its order, the court

reviewed its prior order awarding custody to Mother “so long as she obeys the

orders of the Court with respect to visitation” and then stated:

      The Court specifically found that [Mother] has not done as
      ordered. The Court further specifically found that it is obvious
      that [Mother] will not voluntarily obey this Court. The Court
      found that it must either transfer custody or it must surrender total
      control of the parties’ children to [Mother], which the Court finds
      would result in [Father’s] visitation being denied or severely
      limited. On this basis alone, custody is awarded to [Father]
      effective immediately. (emphasis added).


      The court awarded Mother visitation and ordered that Mother would

bear the costs of transportation for visitation. Mother immediately filed a

motion to reconsider or to alter, which the court denied seven and a half

months later. Mother then appealed.

                                        II.

      Neither party raised, either before the trial court or in this appeal, the

issue of the trial court’s jurisdiction to modify the previous custody award, and

the trial court did not address that issue. The record, however, reveals facts

that raise serious questions of subject matter jurisdiction which this Court is

obligated to consider in its review of the trial court’s order changing custody.

See Tenn. R. App. P. 13(b).
      In order to adjudicate a claim, a court must have jurisdiction over both

the parties and the subject matter. See Landers v. Jones, 872 S.W.2d 674, 675

(Tenn. 1994). Personal jurisdiction relates to the court’s authority to

adjudicate the claim as to the person and can be waived by the express or

implied consent of a party. See id. In the case before us, both parties waived

any claim of the court’s lack of personal jurisdiction by appearing before the

court to try the case on its merits.

      Subject matter jurisdiction, however, cannot be waived by the parties

and is always at issue. See id; State ex rel. Dept. of Social Services v. Wright,

736 S.W.2d 84, 85 n.2 (Tenn. 1987); Tenn. R. Civ. P. 12.08; Tenn. R. App. P.

13(b). Subject matter jurisdiction relates to the cause of action itself and is

                                         6
conferred by the sovereign (here, the state legislature). See id. Jurisdiction

over the modification of a custody award is subject matter jurisdiction. See

Gutzke v. Gutzke, 908 S.W.2d 198, 201 (Tenn. Ct. App. 1995).

            A trial court’s authority to hear and determine matters of child custody

is established by statute in Tennessee. At the time of the proceedings herein,

the trial court’s subject matter jurisdiction in such matters was governed by

Tennessee’s version of the Uniform Child Custody Jurisdiction Act (UCCJA),

Tenn. Code Ann §§ 36-6-201 - 225 (1996) [repealed].5 Under that statute,

jurisdiction of a Tennessee court to make a child custody determination by

modification decree depended upon one of two prerequisites: (1) this state

was the child’s “home state” at the time of, or within six months before, the

commencement of the proceeding to modify custody, or (2) the child had no

“home state” or the child’s “home state” had declined to exercise jurisdiction

on the basis that this state was the more appropriate forum.6 See Tenn. Code

Ann. § 36-6-203 (1996) [repealed].

            Tennessee’s version of the UCCJA, although it bears the name

“Uniform” in its title, differed from the Uniform version in one important,

and relevant herein, respect. See Brown v. Brown, 847 S.W.2d 496, 500

(Tenn. 1993). In adopting a modified version of the “Uniform” act, Tennessee

chose to limit jurisdiction in child custody matters to a single state, the child’s

“home state” if the child had one. See Tenn. Code Ann. § 36-6-203(a)(1) 1996

[repealed]; Brown; 847 S.W.2d at 500. “Under this scheme, jurisdiction exists

in only one state at a time.” Id.

            Thus, for our purposes in determining whether the trial court herein had

jurisdiction to modify custody, the initial inquiry is whether Tennessee was

the children’s “home state” at the requisite time. The UCCJA defined “home

state,” in pertinent part, as “the state in which the child immediately preceding

        5
    Tennessee adopted the Uniform Child Custody Jurisdiction and Enforcement Act
(UCCJEA), effective June 14, 1999, replacing the earlier UCCJA.
    6
     Additional criteria must be present even if the threshold requirements of the second
prerequisite are met. See Tenn. Code Ann. §36-6-203(a)(2)(A) (1996).
                                             7
the time involved lived with such child’s parents, a parent, or a person acting

as parent, for at least six (6) consecutive months...” Tenn. Code Ann. § 36-6-

202(5) (1996) [repealed].

      [T]he courts of this state have jurisdiction to make or modify a
      child custody order if Tennessee is "the home state of the child at
      the commencement of the proceeding" or was the child's home
      state "within six (6) months before commencement of the
      proceeding" and the child has been taken outside Tennessee by a
      person claiming custody, leaving one parent (or "a person acting
      as parent") in Tennessee. Tenn. Code Ann. § 36-6-203(a)(1)(B).
      In other words, if Tennessee has been the child's "home state" and
      the child is now in another jurisdiction, Tennessee continues to be
      the child's home state for an additional period of six months
      following removal, at which point the other state becomes the
      child's "home state," based on the child's presence there for a
      period of six consecutive months.

Brown, 847 S.W.2d at 500.

        The filing of the petition to modify custody would be considered “the

commencement of the proceedings” for purposes of determining the

jurisdiction of the trial court to modify custody in the order before us on

appeal. See Brown, 847 S.W.2d at 507; Marcus v. Marcus, 993 S.W.2d 596,

600 (Tenn. 1999). Father filed the petition for contempt and to modify

custody on May 2, 1997. The record herein establishes that Mother and the

two children moved to Florida in February of 1996 and remained there.

Therefore, Tennessee was not the children’s “home state” and had not been

the children’s “home state” for over a year, at the commencement of the

proceedings to change custody.

      In very limited and specific circumstances, Tennessee courts had

jurisdiction in child custody matters under the Tennessee version of the

UCCJA even where Tennessee was not the “home state.” “If Tennessee is not

the child’s ‘home state,’ a Tennessee court may assume jurisdiction only upon

a finding that no other state qualifies as the child’s ‘home state,’ or that the

‘home state’ has declined to exercise jurisdiction and deferred to Tennessee as

‘the more appropriate forum to determine the custody of the child.’ ” Brown,

847 S.W.2d at 500. The trial court herein made neither requisite finding. The

record demonstrates that Florida had become the children’s “home state” six

                                         8
months after Mother’s move there and was the “home state” at the time of the

commencement of the proceedings to modify custody. The record contains no

indication that a Florida court had deferred to Tennessee or that any action

had been filed in a Florida court.

       Thus, a basis for the trial court’s jurisdiction cannot be found in Tenn.

Code Ann. §36-6-203(a) (1996) [repealed]. See Brown, 847 S.W.2d at 507.

       Similarly, federal law does not provide a basis for jurisdiction in this

case. The Parental Kidnaping Prevention Act (PKPA), 28 U.S.C.A. § 1738A

(West 1994),7 in effect in during the proceedings herein, provides for

continuing jurisdiction in some circumstances. Under the PKPA, a state

rendering an initial custody award may maintain jurisdiction to modify that

award so long as that state continues to have jurisdiction over the matter and

remains the residence of the child or of any contestant.8 See 28 U.S.C.A. §

1738A(d). The first prong of the requirement is stated: “A child custody

determination made by a court of a State is consistent with the provisions of

this section only if (1) such court has jurisdiction under the law of such state.”

28 U.S.C.A. § 1738A(c). Because the PKPA incorporates the issuing state’s

jurisdictional requirements, the federal statute does not provide a basis for

subject matter jurisdiction herein because no such jurisdiction existed under

Tennessee law.9

                                             III.

       Nor did the trial court’s use of the phrase “so long as” in its initial


  7
   Congress amended the Act in November 1998, but the amendments would not have altered
the result in the case before us.
  8
    Even if jurisdiction had continued under the first prong of the PKPA, it would likely have
been lost under the second because, when the court changed custody in February 1998, neither
the children nor any contestant continued to reside in Tennessee. “State ex rel. Cooper v.
Hamilton, 688 S.W.2d 821 (Tenn. 1985) is the authority for the conclusion that where all
persons involved have moved away, jurisdiction to modify custodial decrees will shift
elsewhere.” Marcus, 993 S.W.2d at 599.
  9
   Tennessee adopted the Uniform Child Custody Enforcement Act (UCCJEA), effective June
14, 1999. One difference between the UCCJA and the UCCJEA is the UCCJEA’s continuing
jurisdiction provision, Tenn. Code Ann. §36-3-217 (Supp. 1999). That provision would
maintain modification jurisdiction in the court making the initial custody determination until
neither the child nor one parent has a significant connection with Tennessee or until a court
determines that neither the child nor either parent is presently residing in Tennessee.
                                              9
custody determination confer on it continuing jurisdiction to modify that

determination. The trial court issued its initial custody Memorandum Opinion

and Order in January 1997, after Mother’s move to Florida for which the court

found her in contempt, and found that the best interests of the children were

served by being in the custody of their Mother. The court also stated that

custody was awarded to Mother “so long as she obeys the orders of this Court

with respect to visitation.” Father argues (regarding the merits, not the

jurisdictional issue) that this January 1997 award of custody to Mother was

“conditional,” such that her violation of the visitation order triggered the

change of custody to Father. The trial court appears to have shared that view

as evidenced by the court’s statement that the change of custody was based

solely on Mother’s failure to obey the court’s visitation order. Further, the

only evidence produced at the hearing concerned Mother’s compliance with

the court’s visitation order and Father’s compliance with the court’s child

support order, which evidence is relevant to the contempt issues before the

court. However, a change of custody inquiry would require evidence about

additional facts and circumstances. See Arnold v. Gouvitsa, 735 S.W.2d 458,

462-63 (Tenn. Ct. App. 1987).

      In making an initial custody decision, a trial court must attempt to set

custody arrangements that “promote the best interest of the child, enhance the

child’s relationship with each parent, and interfere as little as possible with

post-divorce family decision-making.” Adelsperger v. Adelsperger, 970

S.W.2d 482, 484 (Tenn. Ct. App. 1997). Once that decision has been made

and has become final, the award of custody is res judicata “upon the facts in

existence or reasonably foreseeable when the decision was made.”

Adelsperger, 970 S.W.2d at 485. Having been awarded, custody should not

be disturbed unless there is some change in circumstances that affects the

welfare of the child. See id. If the court finds that a material change of

circumstances has occurred, then the court will proceed to determine if the

best interests of the child dictate a change in the existing custody arrangement

                                        10
and to devise a custody arrangement that serves those interests. See

Adelsperger, 970 S.W.2d at 485. “In child custody matters the paramount

concern of the Court is the welfare of the children and the rights of the parties

will yield to that concern.” Dantzler v. Dantzler, 665 S.W.2d 385, 387 (Tenn.

Ct. App. 1983); see also Contreras v. Ward, 831 S.W.2d 288, 289 (Tenn. Ct.

App. 1991).

      Underpinning the requirement that a change of circumstances must be

found before a court can consider changing an award of custody is the child’s

“ongoing need for continuity and stability,” which this court has consistently

recognized. See Smithson v. Eatherly, No. 01A01-9806-CV-00314, 1999

WL 548586 at *3 (Tenn. Ct. App. July 29, 1999) (no Tenn. R. App. P. 11

application filed) (citing Adelsperger, 970 S.W.2d at 485; Hill v. Robbins, 859

S.W.2d 355, 358-59 (Tenn. Ct. App. 1993); Contreras v. Ward, 831 S.W.2d at

290). Because of this need for stability, our child custody decisions have

created a presumption in favor of the original custody award. See Smithson,

1999 WL 548586 at *3 (citing Taylor v. Taylor, 849 S.W.2d 319, 332 (Tenn.

1993)). Consistent with that presumption, temporary awards of custody are

generally disfavored, and should be made only if necessary, when the court

needs additional information before making a permanent decision or where

the health, safety, or welfare of the child or children is imperiled. See King v.

King, No. 01A01-91-10PB00370, 1992 WL 301303 at *2 (Tenn. Ct. App.

Oct. 23, 1992) (no Tenn. R. App. P. 11 application filed). Child custody

decisions should be made “with as much finality as the circumstances permit.”

King, 1992 WL 301303 at *2 (citing Hilliard v. Hilliard, 254 S.E.2d 372, 373

(Ga. 1979)).

      It is impossible to reconcile these principles with recognition of a

“conditional” award that can be modified upon violation of the condition,

without consideration of the “change of circumstances” and “best interest”




                                       11
analysis requirements.10 In Kyker v. Kyker, No. 03A01-9509-CV-00324, 1996

WL 67178 (Tenn. Ct. App. Feb. 16, 1996) (no Tenn. R. App. P. 11 application

filed), the trial court changed custody from the mother to the father solely on

the basis of the court’s finding that the mother had violated an earlier order

that she not cohabit with a specifically named man. This court found that the

evidence preponderated against the trial court’s finding of a one-time violation

of that order, but made it clear its ruling would have been the same even if a

violation had occurred. This court agreed with the mother’s assertion, “[E]ven

if the evidence does not preponderate against the court’s findings, [the trial

court] was in error in changing the custody as a punishment to her since the

proof fails to show it was in the best interest of the child for her custody to be

changed.” Kyker, 1996 WL 67178 at * 2.
        We do not believe that a court’s use of “so long as” or similar

“conditional” language converts a final custody award into an order which the

court can modify without consideration of all the factors required by case law

and statute. See Tenn. Code Ann. § 36-6-101(Supp.1999). Nor does it create

an award over which the trial court continues to maintain jurisdiction absent

any other jurisdictional basis.

        Similarly, neither Father’s petition for contempt nor Mother’s later

petition for contempt conferred upon the trial court continuing jurisdiction to

modify its previous custody award. The specific statutory requirements for

subject matter jurisdiction to modify a custody determination cannot be

disregarded even where a court may have jurisdiction over other matters.


   10
     Courts can and do place restrictions on custody and visitation. See Suttles v. Suttles, 748
S.W.2d 427, 429 (Tenn. 1988) (suspending visitation “until a change of circumstance can be
shown” because of the father’s incarceration and violence toward the son and other family
members); D. v. K., 917 S.W.2d 682, 685 (Tenn. Ct. App. 1995) (requiring visitation to be
supervised after the father allowed five year old twins to play unsupervised in a motel parking
lot 100 yards from the interstate ramp for five hours); Burrell v. Burrell, No. 03A01-9809-CV-
00291, 1999 WL 172670 at *4 (Tenn. Ct. App. Mar. 24, 1999) (no Tenn. R. App. P. 11
application filed) (upholding restriction on children being in presence of custodial father’s
girlfriend pending an appropriate investigation). The conditions imposed in these cases,
however, deal with the best interest of the child, rather than the enforcement of the court’s
order. Fostering a child’s relationship with the noncustodial parent is, of course, generally in
the child’s best interest, but a single violation of a visitation order does not constitute automatic
grounds for change of custody obviating the need to consider other factors relevant to the
child’s interest.
                                                 12
While we recognize that “the inherent power of courts to punish

contemptuous conduct has long been regarded as essential to the protection

and existence of the courts,” Black v. Blount, 938 S.W.2d 394, 397 (Tenn.

1996), that power to punish “the willful disobedience or resistance of any

[party] to any lawful [order] of said courts,” Tenn. Code Ann. § 29-9-102

(Supp. 1999), does not include removal of custody as an available punishment.

Thus, even if the trial court herein retained jurisdiction over the contempt

petitions,11 the punishment for such contempt may be by fine or by

imprisonment, or both. See Tenn. Code Ann. § 29-9-103 (Supp. 1999).

Removal of custody is not an available sanction for contempt. See id.

        While a parent’s misconduct may provide some evidence of his or her

fitness to have custody,12 a custody decision is not, and cannot be, used to

punish the parent. It is well established that an award of custody is to be made

to assure the best interests of the children and not to reward or punish a parent.



   11
     Our supreme court has observed that a court which loses jurisdiction to modify custody
“seemingly” retains jurisdiction to enforce its unmodified custody order through contempt. See
Marcus v. Marcus, 993 S.W.2d at 603 n. 13. We note that while courts in several states agree
with the conclusion implied in that observation, other courts have reached different
conclusions. Compare Brighty v. Brighty, 883 S.W.2d 494 (Ky. 1994) (UCCJA explicitly
applies to child custody determinations, and a contempt order is not a custody determination);
Kirylik v. Kirylik, 292 S.C. 475, 357 S.E.2d 449, 450 (1987) (“even if a court loses jurisdiction
to modify its prior orders under the UCCJA, it retains the inherent power to enforce compliance
with them through civil contempt”); Taylor v. Taylor, 332 Pa. Super. 67, 480 A.2d 1188 (Pa.
Super. Ct. 1984) (same); Rapp v. Russell, 965 S.W.2d 897 (Mo. Ct. App. 1998) (same) with
Funk v. Macauley, 457 N.E.2d 223 (Ind. Ct. App. 1983) (UCCJA governed any jurisdictional
issue when a contempt proceeding was “inextricably interwoven” with matters of custody and
visitation); Snisky v. Whisenhunt, 44 Ark. App. 13, 864 S.W.2d 875 (Ark. Ct. App. 1993).
(Arkansas court was asked to enforce portion of order which did not involve questions of
“custody determination,” thus UCCJA was not applicable). Thus, the nature of the relief
sought and its relationship to a “custody determination” are issues to be examined by courts in
determining whether inherent enforcement jurisdiction or the UCCJA’s modification
jurisdiction applies in a specific situation. We believe both judicial economy and the policies
underlying the UCCJA would best be served by domestication of the initial custody order in
the new home state for purposes of enforcement as well as modification, thereby also avoiding
personal jurisdiction problems. In this case, however, we need not determine whether the court
retained jurisdiction to enforce its prior order by contempt since the court imposed no sanction
for contempt and, as discussed above, was not authorized to change custody as a punishment
for contempt or without evidence to show changed circumstances and an analysis of the
children’s best interests. See Arnold v. Gouvitsa, 735 S.W.2d at 463 (“trial court made a
custody decision under the name of a contempt proceeding”).
   12
     Both the courts and the legislature have recognized the importance of enabling the child
to maintain a relationship with the noncustodial parent. See Wilson v. Wilson, 987 S.W.2d 555,
564 (Tenn. Ct. App. 1999); Tenn. Code Ann. § 36-6-106(10) (Supp. 1999). A custodial
parent’s consistent efforts to thwart a close and continuing relationship between the child and
the non-custodial parent through failure to provide visitation could constitute a material change
in circumstances since the original order foresaw such visitation. Evidence of such efforts by
the custodial parent would also be relevant in a best interests and comparative fitness analysis.
                                               13
See Adelsperger, 970 S.W.2d at 485 (neither the mother’s move to Mississippi

nor her motivation for moving provided grounds for changing custody to the

father); Barnhill v. Barnhill, 826 S.W.2d 443, 453 (Tenn. Ct. App. 1991)

(custody was awarded to the father, not to punish the mother for her

relationship with another man, but because the father was comparatively more

fit); Long v. Long, 488 S.W.2d 729, 733 (reversing the trial court’s change of

custody to the father which was based on the mother’s boyfriend visiting until

late hours); see also Williams v. Williams, 263 SW2d 531, 532 (Tenn. 1953)

(although father was in contempt, best interests of child are paramount).

      We agree that a court must be able to enforce its own orders, but

modification of custody is not an available sanction for contempt. Thus,

whether or not the trial court retained subject matter jurisdiction to consider

the contempt petitions before it, it no longer had subject matter jurisdiction to

modify the existing custody order.
                                       V.

      Because the trial court had no jurisdiction to modify the award of

custody, we must vacate the trial court’s order awarding custody to Father.

The original award of custody to Mother is reinstated, along with the visitation

and child support orders. See Arnold v. Gouvitsa, 735 S.W.2d at 463. Costs

are taxed to Appellee for which execution may issue if necessary.


                                             _____________________________
                                             PATRICIA J. COTTRELL, JUDGE


CONCURS:


_______________________________
BEN H. CANTRELL,
PRESIDING JUDGE, M. S.


CONCURS IN SEPARATE OPINION:

WILLIAM C. KOCH, JR., JUDGE



                                        14